Exhibit 10.11

 

Mistras Group, Inc.

Long-Term Compensation Award

Performance Share Units

 

Name:

 

Date of Grant:

 

Number Units:

 

Performance Period:

 

You have been granted an award (the “Award”) of performance share units (“PSU”)
with a target award equal to the number of units set forth above for the
performance period set forth above.  These PSUs are being granted under the
Mistras Group 2009 Long-Term Incentive Plan (the “Plan”).  This document sets
forth the terms of the Award granted to you by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company as of
                            .  The Award is subject to the terms and conditions
of this award letter and the Plan.  In addition, the Committee retains all
authority and discretion over the Plan and interpretation and determinations
regarding this Award.  The following are terms of the Award.

 

Performance Metrics

 

The amount, if any, of the Award you will ultimately earned is based upon the
Company’s performance against two metrics:  (1) total shareholder return, or
TSR, which is a relative measure of the performance of the Company’s Common
Stock compared to the performance of the stock of the members of an investment
peer group, and (2) compounded annual EPS growth.  The weighting of each metric
is set at 75% for EPS growth and 25% for relative TSR.  The following are the
parameters for each metric.

 

Relative TSR

 

Relative TSR is determined by comparing the TSR of the Company’s Common Stock
relative to the TSR of the members of a peer group.  TSR is measured by the
change in the stock price of a company from the beginning of a performance
period to the end of the performance period, plus any distributions to common
shareholders.  All of these calculations are adjusted for stock splits, stock
dividends or other adjustments in common shares.

 

The price at the beginning of the performance period is the average closing
price over the 20 trading day period beginning August 10 at the beginning of the
performance period.  At the end of the performance period, the same 20 trading
day period beginning August 10 will be used.  If August 10 is not a trading day
in any year, the immediately following trading day would begin the 20 trading
day period.

 

This metric is a relative measure, so the metric will measure the TSR of the
Company’s Common Stock during the performance period relative to the members of
the peer group listed on Exhibit A.  For example, if the Company’s TSR for the
performance period is 30% and this return places the Company’s TSR performance
at the 70th percentile of the peer group, the PSUs earned with respect to TSR
will be based upon the Company being at the 70th percentile.

 

--------------------------------------------------------------------------------


 

EPS Growth

 

EPS growth is a measure of compounded annual growth of “Adjusted EPS” over the
Company’s fiscal years during the performance period.  “Adjusted EPS” is fully
diluted EPS on a GAAP basis, adjusted to remove the effect of (a) non-cash,
non-routine items, such as intangible asset impairment charges, and
(b) acquisition-related items which are (i) transaction expenses related to
acquisitions, such as professional fees and due diligence costs and (ii) the net
changes in the fair value of acquisition-related contingent consideration
liabilities.

 

Measurement Period

 

Each metric will measured over the performance period set forth above.  EPS
Growth will be measured in terms of compounded annual growth over fiscal years
         to           .  The relative TSR will be determined by comparing the 3
year return of the Company’s Common Stock versus the peer group during the
performance period.  The opening price is the average price for the 20 trading
day period beginning August     ,        and the ending price will be the
average price for the 20 trading day period beginning August       ,         . 
Distributions, dividends, etc., from August 10,          to August 9,         
will be included for purposes of determining the TSR for a given stock.

 

Determination of Award Earned

 

The number of units set forth above is your target award of PSUs and at the end
of the performance period, the number of PSUs earned will be determined.  For
each metric, you will earn zero if the performance for the specific metric is
below a minimum level.  At the minimum level, you will earn 30% of your target. 
At target, you will earn 100% of the award related to that metric, and if the
performance exceeds target, you will earn up to 200% of target.  Between
threshold and target, and between target and maximum, the amount of the award
will be calculated based upon a straight-line interpolation.

 

The following are the metrics and targets for determining the number of units
earned for the performance period.

 

Targets Payouts

 

Adjusted EPS
Growth

 

Percent of
Target

 

Relative TSR
Percentile

 

Percent of
Target

 

Minimum Performance

 

7.5

%

30

%

30

%

30

%

Target

 

12.5

%

100

%

50

%

100

%

Maximum

 

20

%

200

%

90

%

200

%

 

Exhibit B attached includes examples of calculations for awards.

 

Vesting

 

Upon completion of the 20 trading day period at the end of the three year
performance period, the PSUs earned will be converted into shares of Common
Stock which will then be fully vested.  Prior to the end of the 20 trading day
period at the end of the three year performance period, no units will vest, and
the Award will terminate and the units forfeited if your employment with the
Company or any of its subsidiaries is terminated prior to the end of such 20
trading day period, except as otherwise provided in the Company’s severance
policy or any employment agreement you have with the Company.

 

--------------------------------------------------------------------------------


 

No Transfers Permitted

 

Except as otherwise permitted by the Committee in accordance with the Plan, this
Award is not assignable or transferable other than to a beneficiary designated
to receive the any benefits under this Award upon your death or by will or the
laws of descent and distribution.  Any attempt by you or any other person
claiming against, through or under you to cause this Award or any part of it to
be transferred or assigned in any manner and for any purpose not permitted
hereunder or under the Plan shall be null and void and without effect.  This
Award shall be binding upon, and inure to the benefit of, any successor or
successors of the Company, you and any of your beneficiaries.

 

No Rights as a Stockholder

 

You shall have no rights as a stockholder with respect to any PSUs until the
PSUs are earned and vested and the shares of Common Stock you earn are issued. 
Except as otherwise specified herein or in the Plan, no adjustment shall be made
for dividends or distributions of other rights for which the record date is
prior to the date such shares are issued.

 

Provisions of the Plan Control

 

This Award is subject to all the terms and conditions of the Plan and to such
rules, regulations and interpretations as may be established or made by the
Committee acting within the scope of its authority and responsibility under the
Plan.  By signing below, you acknowledge receipt of a copy of the Plan.  The
applicable provisions of the Plan shall govern in any situation in which this
Award is silent or the applicable provisions of this Award are contrary to or
not reconcilable with such Plan provisions.

 

No Guarantee of Employment or Future Awards

 

Nothing contained herein or in the Plan shall confer upon you any right with
respect to the continuation of the your employment or other service with the
Company or a subsidiary or interfere in any way with the right of the Company
and its subsidiaries at any time to terminate your employment or other service
or to increase or decrease, or otherwise adjust, your compensation and any other
terms and conditions of your employment or other service.  The granting of this
Award is not a guarantee that you will receive any additional awards in the
future, or that any future awards you may be granted will have similar terms or
be of a similar value.

 

Withholding

 

The Company’s obligation to issue shares of Common Stock for any PSUs which you
may earn is subject to and conditioned upon the satisfaction by you of
applicable tax withholding obligations.  The Company and its subsidiaries may
require that you remit an amount sufficient to satisfy applicable withholding
taxes or deduct or withhold such amount from any stock issued or payments
otherwise owed you (whether or not under this Award or the Plan).  You expressly
authorize the Company to deduct from any compensation or any other payment of
any kind due to you, including withholding the issuance of shares of Common
Stock, the amount of any federal, state, local or foreign taxes required by law
to be withheld as a result of the Award that is earned.

 

Committee Authority

 

The Committee under the Plan shall have complete discretion in the exercise of
its rights, powers, and duties with respect to this Award and the Plan.  Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Award or the Plan shall be made by the

 

--------------------------------------------------------------------------------


 

Committee in its discretion and such exercise shall be final, conclusive, and
binding.  The Committee may designate any individual or individuals to perform
any of its functions hereunder.

 

 

Mistras Group, Inc.

 

 

 

 

 

By:

 

 

 

 

Agreed and accepted:

 

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

 

(print name)

 

 

--------------------------------------------------------------------------------

 